t c memo united_states tax_court melissa s spranger petitioner v commissioner of internal revenue respondent docket no filed date melissa s spranger pro_se bric r skinner for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and in effect at the time the petition was filed and rule sec_180 sec_181 and sec_182 of the tax_court rules_of_practice and procedure unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the issue for decision is whether petitioner is entitled to various deductions claimed on a schedule c included with her federal_income_tax return the resolution of this issue depends upon whether during petitioner's dog breeding activity constituted a trade_or_business within the meaning of sec_162 findings_of_fact some of the facts have been stipulated and are so found petitioner filed a timely federal_income_tax return on that return petitioner computed her taxable_income and federal_income_tax liability in accordance with the cash_receipts_and_disbursements_method of accounting at the time that the petition was filed she resided in omaha nebraska during petitioner was employed as a building official inspector by the city of gross pointe woods michigan her work schedule was somewhat irregular however she routinely worked between and hours per week she received and properly reported wage income in the amount of dollar_figure from this employment as of the date of trial petitioner had been involved in breeding and showing pomeranian dogs for over years her interest in pomeranian dogs arose when she was only years old for federal_income_tax purposes in she and her former husband began reporting income earned and expenses paid in connection with this activity on schedules c included with their federal_income_tax returns petitioner and her former husband separated in and were divorced in from through the date of trial petitioner never realized or reported on a federal_income_tax return a net profit from the activity the income and expenses with respect to the activity reported on petitioner's federal_income_tax returns from through inclusive are summarized in the following table year income bxpenses net_loss s dollar_figure dollar_figure big_number big_number big_number big_number big_number on her schedule c petitioner reported the following items income dollar_figure bxpenses advertising sec_891 depreciation big_number insurance big_number interest big_number repairs big_number supplies big_number tax travel etc big_number other big_number big_number net_loss big_number during petitioner owned dogs some of the above expenses related to the maintenance including feeding grooming and veterinarian services of those dogs the dogs were kept in an addition to petitioner's residence that was constructed for that purpose the dollar_figure of income petitioner reported on the schedule c consists of a single stud fee dollar_figure and the sale of one puppy dollar_figure stud fees and puppy sales are the only ways in which petitioner expected to generate income from her dog breeding activity dog breeders gain recognition for themselves and their dogs by entering their dogs in shows sanctioned by the american kennel club and sponsored by various organizations dogs that have successfully competed in shows attract customers interested in obtaining stud services or purchasing puppies from dogs owned by the breeders during petitioner entered only five of her dogs in various shows the shows were held at various locations in different states some shows were scheduled in clusters over a three or four-day period typically petitioner was required to pay a fee to enter her dogs ina show the shows did not award cash prizes to the winners as explained above the financial reward for winning came in the form of enhancing the winner's reputation for breeding purposes which in turn resulted in more demand and higher fees for the breeding services of the winner petitioner traveled to the dog shows with an associate in petitioner's fleetwood motor home petitioner purchased the motor home in for dollar_figure on the schedule c included with her return petitioner indicated that the motor home was used exclusively in her dog breeding business petitioner also owned a ford bronco that was purchased in for dollar_figure on the schedule c included with her return she indicated that percent of the usage of the bronco was attributable to her dog breeding activity petitioner used the bronco to commute to her job with gross pointe woods a distance of over miles from her residence petitioner did not keep a separate set of books_and_records for her dog breeding activity some of the expenses relating to the activity were paid from a personal joint checking account that petitioner maintained with her former husband she also kept copies of receipts for some of the expenses related to her dog breeding activity because of complications related to her divorce petitioner cannot locate the relevant check registers or any receipts since only five of petitioner's dogs generated any income petitioner did not maintain any records that tracked income and expenses attributable to a particular dog she did not develop a business plan for the year in issue or for any other year petitioner never consulted with any professionals in order to develop a strategy that would allow her to profit from her dog breeding activity nor did she alter her practices from one year to the next in order to increase the likelihood for profit petitioner never had her dogs appraised and she did not insure them relevant for our purposes in the notice_of_deficiency respondent disallowed the net_loss reported on the schedule c respondent explained the disallowance as follows it is determined that the schedule c loss pertaining to your dog operations was not incurred in transactions entered into for profit therefore the loss of dollar_figure shown on your return is not allowable opinion deductions are a matter of legislative grace a taxpayer who claims a deduction must identify the specific statute that allows for the type of deduction claimed and demonstrate that all of the requirements of the statute have been satisfied 503_us_79 292_us_435 although not expressly referred to by petitioner it is clear that in this case petitioner relies upon sec_162 in support of the deductions here in dispute in general sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business is not precisely defined in the internal_revenue_code or the regulations promulgated thereunder however it is well established that in order for an activity to be considered a taxpayer's trade_or_business for purposes of sec_162 the activity must be conducted with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 consistent with the manner in which petitioner reported the income and expenses attributable to petitioner's dog breeding activity on her federal_income_tax return she argues that she engaged in that activity during with the intent to make a profit and therefore the activity constitutes a trade_or_business she further points out that her return for taxable_year was examined and respondent allowed her to treat the dog breeding activity as a trade_or_business respondent argues that petitioner's dog breeding activity did not constitute a trade_or_business during because petitioner did not engage in that activity with the requisite intent to profit consequently according to respondent petitioner is only entitled to deduct the expenses related to petitioner's dog breeding activity as allowable under sec_183 the test of whether a taxpayer conducted an activity for profit is whether he or she entered into or continued the activity with an actual or honest objective of making a profit 94_tc_41 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit on taxpayer's part is not required the profit objective must be bona_fide as determined from a consideration of the surrounding facts and circumstances keanini v commissioner supra pincite dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir 45_tc_261 affd 379_f2d_252 2d cir whether petitioner engaged in her dog breeding activity with an actual and honest objective of realizing a profit must be redetermined year-to-year taking into account all of the relevant facts and circumstances golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs more weight is given to objective facts than to petitioner's statement of her intent 72_tc_659 sec_1_183-2 income_tax regs respondent's determinations with respect to other years if any may be taken into account but are not conclusive the following factors which are nonexclusive should be considered in the determination of whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no one factor is determinative in and of itself and our conclusion with respect to petitioner's profit_motive does not depend upon merely counting up those factors that suggest the presence of a profit_motive and comparing the number to those factors that indicate the opposite sec_1_183-2 income_tax regs taking into account the above factors and considering the facts and circumstances relating to petitioner's dog breeding activity as discussed more fully below we are not persuaded that during petitioner engaged in that activity with the intent to profit that is necessary to consider the activity a trade_or_business for purposes of sec_162 the activity did generate gross_income however not all income producing activities constitute trades_or_businesses within the meaning of sec_162 cf commissioner v groetzinger supra pincite for the year in issue the great majority of expense deductions attributable to petitioner's dog breeding activity were related to the fleetwood motor home and bronco that petitioner owned deductions for the fixed costs of the those vehicles including depreciation interest and insurance totaled dollar_figure deductions for the marginal costs attributable to those -- - vehicles including repairs maintenance and actual travel_expenses totaled dollar_figure the marginal costs alone exceeded the income from the activity by a factor of we are particularly influenced by petitioner's failure to consider the extent of stud fees and puppy sales necessary to cover not only the costs of operating the motor home and truck but the other expenses related to the activity as well she did not develop a business plan or prepare a break-even analysis nor did she record the particular income earning history of any of her dogs so that the profit potential of the activity could be better evaluated the following portion of petitioner's cross examination demonstrates the complete lack of the type of planning that is indicative of an activity engaged in for profit q prior to the time when you began deducting losses for your dog activity did you ever prepare a business plan a no sir q between and -- well until now have you ever prepared any profit or loss statements other than a final tallying for your tax returns a no sir q did you ever prepare a break-even analysis or any projections of what you might have to earn to make a profit a no q did you prepare any budgets for the activity a no sir q okay just based upon your history of losses in the activity how much would you have to earn this year to make a profit on the activity as a whole a with the prior years and losses qo yeah a i would have no idea off the top of my head qo during and subsequent years for the business did you keep any records that would show the expenditures made with respect to any individual dog a no sir qo okay did you make any attempt since and subsequent years to apportion the expenses to determine how much each animal was costing you a no sir since only five of petitioner's dogs generated any income although she owned dogs during and deducted the costs of maintaining all of those dogs petitioner has an obvious interest in owning raising and showing pomeranian dogs however we find that during the year in issue her interest which developed when she was a child was personal in nature and not based upon the necessary profit_motive that would allow for the activity to be considered a trade_or_business within the meaning of sec_162 of course deriving personal satisfaction out of an activity does not necessarily indicate the absence of an intent to profit however where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity smith v commissioner tcmemo_1997_503 citing burger v commissioner t c memo sec_1_183-2 income_tax regs weighing the personal pleasures derived from petitioner's involvement with her dogs against the profit potential that could result from her breeding activity we are satisfied that the breeding activity was conducted more for the purpose of subsidizing the costs of maintaining and showing her dogs than for profit our conclusion on the point is further supported by the history of losses_incurred by petitioner since she began treating the activity as a trade_or_business for federal_income_tax purposes w here losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable x may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs during petitioner deducted a dollar_figure loss attributable to her dog breeding activity since when petitioner began reporting the income and expenses attributable to her dog breeding activity she has never realized a profit over a 4-year period starting in expenses exceeded income by almost dollar_figure during that period annual income ranged from a low of dollar_figure to a high of dollar_figure the magnitude of annual and cumulative losses compared to the low levels of income generated strongly indicates that petitioner did not conduct the activity for profit smith v commissioner supra burger v commissioner supra because petitioner's dog breeding activity was not an activity engaged in for profit the activity cannot be considered a trade_or_business for purposes of sec_162 therefore she is only entitled to deduct the expenses_incurred in that activity in accordance with sec_183 it follows and we hold that respondent's determination in this regard is sustained to reflect the foregoing decision will be entered for respondent
